Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claims 4, 11 recite the limitation "the client machine”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Marsland et al. (8591304) in further view of Belenguer (20100217666).
As per Claims 1, Marsland teaches a method and computer-readable medium comprising:
	receiving, by a computing device, user interaction and viewability related metric data of a set of 3D digital assets in the 3D environment;   (Marsland teaches receiving user interaction data of a set of 3D digital assets in a 3D environment: at least fig 6 and associated text, col5 , lines 60-67 –“may send player engagement information…to the game server”. Marsland teaches receiving information related to how well the “branded virtual objects fit at the placement position of the selected virtual object” – at least col9, lines 60-67 and col 10, lines 1-3, which is construed as “viewability related metric data of a set of 3D digital assets” in a 3D environment.)
	generating, by the computing device, a list of 3D digital assets sorted based on the metric data of at least one 3D digital asset out of the set of 3D digital assets;   (   Marsland, at least: abstract, col.15, lines 1-20 and 45-67 – “may cause the search results to be sorted based on a level of player engagements with the branded virtual objects”, fig5; Marsland also teaches sorting the objects based on their viewability related data – at least col9, lines 60-67 and col10, lines 1-3)

	the information related to the 3D digital asset with the highest metric data value is displayed first on the user interface, and wherein information related to the set of 3D digital assets is ordered based on the sorted list.  (at least: fig6 and associated text, fig5 and associated text, col15; Marsland also teaches sorting the objects based on their viewability related data – at least col9, lines 60-67 and col10, lines 1-3))
	Marsland teaches receiving object data that includes viewability related metric data, but fails to teach: 
	the metric data includes information related to a percentage of at least one 3D digital asset out of the set of 3D digital assets displayed on the user interface;  
	However, Belenguer teaches:
	the metric data includes information related to a percentage of at least one 3D digital asset out of the set of 3D digital assets displayed on the user interface;    (at least para 72, 76-77)
It would have been obvious for someone skilled in the art at the time of the filing to modify Marsland’s existing features, with Belenguer’s feature of the metric data includes information related to a percentage of at least one 3D digital asset out of the set of 3D digital assets displayed on the user interface, to ensure that advertising content is viewed by the end customer – Belenguer, para 12.
As per Claims 4, 11, Marsland in view of Belenguer teach:
	an asset manager residing on the client machine transmits the user interaction or viewability related metric data.  (Applicant described, in the Spec., the claimed invention to be implemented using computer code and data stored on executed on one or more electronic systems – including computer systems, that include “one or more processors”; therefore the ‘client machine’ is construed as a 
As per Claims 5, 12, 18, Marsland in view of Belenguer teach:
	the information related to another 3D digital asset from the set of 3D digital assets is displayed on the user interface upon a tap or selection on the user interface.  (Marsland, at least: abstract, col15, lines 1-20, fig5)
As per Claims 6,13,19, Marsland in view of Belenguer teach:
information related to the at least one 3D digital asset includes an incentive associated with a good or service associated with the at least one 3D digital asset.  (Marsland, at least: col11, lines 15-67, col12)
As per Claims 7, 14, 20, Marsland in view of Belenguer teach:
	the set of 3D digital assets includes at least one of a number of 3D digital assets within the 3D environment, a number of 3D digital assets displayed on the user interface  (Marsland, at least: fig6 and associated text, fig5 and associated text, col15)
As per Claim 15, Marsland teaches:
a memory device; and a processing system comprising at least one hardware core, coupled to the memory device, the processing system configured to:  (at least fig15 and associated text)
Ser No.: 15/855,001Page 5 of 10Dkt No.: 1215.P005Ctransmit user interaction  and viewability related metric data of a set of 3D digital assets in the 3D environment (Marsland teaches receiving user interaction data of a set of 3D digital assets in a 3D environment: at least fig 6 and associated text, col5 , lines 60-67 –“may send player engagement 
Marsland teaches receiving object data that includes viewability related metric data, but fails to teach: 
	the metric data includes information related to a percentage of at least one 3D digital asset out of the set of 3D digital assets displayed on the user interface;  
	However, Belenguer teaches:
	the metric data includes information related to a percentage of at least one 3D digital asset out of the set of 3D digital assets displayed on the user interface;    (at least para 72, 76-77)
It would have been obvious for someone skilled in the art at the time of the filing to modify Marsland’s existing features, with Belenguer’s feature of the metric data includes information related to a percentage of at least one 3D digital asset out of the set of 3D digital assets displayed on the user interface, to ensure that advertising content is viewed by the end customer – Belenguer, para 12.
Marsland in view of Belenguer further teach:
 and receive information related to the at least one 3D digital asset and a sorted list of 3D digital assets, the sorted list based on the metric data of the at least one 3D digital asset;  (   Marsland, at least: abstract, col.15, lines 1-20 and 45-67 – “may cause the search results to be sorted based on a level of player engagements with the branded virtual objects”, fig5; Marsland also teaches sorting the objects based on their viewability related data – at least col9, lines 60-67 and col10, lines 1-3)
wherein the information related to a 3D digital asset with the highest metric data value is displayed first on the user interface, and wherein information related to the set of 3D digital assets is ordered based on the sorted list. (Marsland: at least: fig6 and associated text, fig5 and associated text, 

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Marsland et al. (8591304) in further view of Belenguer (20100217666), in even further view of Dutt (20160293133).
As per Claims 2, 9, 16, Marsland in view of Belenguer fail to teach the claimed limitation. However, Dutt teaches:
the information related to the percentage of the at least one 3D digital asset displayed on the user interface is determined using ray casting techniques.  (at least para 13 – ray tracing is used to determine whether a ray intersects an object, and to determine whether objects are close to one another, and spatial information about the objects in a virtual scene is determined and stored. Determining/storing spatial information about the objects in a virtual scene is construed as determining information related to the percentage of the at least one object displayed on the user interface.)
It would have been obvious for someone skilled in the art at the time of the filing to modify Marsland’s existing features, combined with Belenguer’s existing features, with Dutt’s feature of the information related to the percentage of the at least one 3D digital asset displayed on the user interface is determined using ray casting techniques, to determine/store spatial information about the objects in a virtual scene.
As per Claims 3, 10, 17, Marsland in view of Belenguer in further view of Dutt teach:
determining whether a mesh renderer is active;  (Dutt: at least para 14: 2D mesh that defines a shape of the object)
evaluating whether the at least one 3D digital asset is being drawn on a culling mask of a camera view;   (Dutt: at least para 10, 13 – “to eliminate polygons in a virtual scene that are out of the virtual 
determining that the 3D digital asset is viewable on the user interface; (Dutt: at least para 13 – ray tracing in order to determine whether a ray intersects an object)
calculating a proportion of the at least one 3D digital asset being displayed on the user interface to determine the percentage of the at least one 3D digital asset being displayed on the user interface.  (Dutt: at least para 10, "State and spatial data is also typically maintained for a virtual environment. This data may include the size and configuration of virtual space, the position of objects within that space, the orientation of the objects"; determining the position of objects within the virtual space, including the size/configuration of the virtual space and the orientation of the objects, is construed as determining the percentage of the object being displayed on the user interface.)


			Response to Arguments
Applicant’s arguments have been fully considered. Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/11/2021